DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on June 15, 2022 is acknowledged. Claims 1, 3, 4 and 6-13 remain pending. Applicant amended claim 1 by incorporating the allowable subject matter of previously pending claim 5. Applicant also amended claim 7 to obviate an objection set forth in the previous Office action. Applicant also filed new Drawings and amended the Specification to obviate the objection to the drawings set forth in the previous Office action.
Allowable Subject Matter
Claims 1, 3, 4 and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
1) Lipinsky et al. (US 2014/0276216 A1) disclose a system for receiving and delivering a fluid, the system comprising (see Figs. 3 and 5): 
a body configured to interface with an opening of a reservoir 40 and defining: 
a protrusion 36 defining a set position of the body relative to the opening of the reservoir 40; 
a wall 116 extending from the protrusion; 
a receiving surface (inner surface of wall 28) coupled to the wall 116 and sloping from an apex (top) to a nadir 32 along a first direction (down), the receiving surface comprising a vent 90 (see Fig. 6); and 
an outlet positioned closer to the nadir than the apex of the receiving surface and displaced from the vent 90, the outlet comprising an extension 34 from the body, the extension 34 configured to contact an interior wall of the reservoir 40. 
2) Meador et al. (US 5,785,044) disclose a system for receiving and delivering a fluid, the system comprising (see Figs. 2-5B): 
a body configured to interface with an opening of a reservoir and defining: 
a protrusion 106 defining a set position of the body relative to the opening of the reservoir; 
a wall 56 extending from the protrusion; 
a receiving surface 90 coupled (indirectly) to the wall 56 and sloping from an apex 92 to a nadir along a first direction (down), the receiving surface comprising a vent (opening 98 of one of the three nipples 96); and 
an outlet 96 (another one of the three nipples 96 apart from the vent, see Fig. 3) positioned closer to the nadir than the apex of the receiving surface 90 and displaced from the vent, the outlet 96 comprising an extension 98 from the body, the extension 98 configured to contact an interior wall of the reservoir (see Fig. 2). 
However, neither Lipinsky et al. nor Meador et al. disclose or suggest that the body is thermally coupled to a heating or a cooling element as recited in claim 1. Moreover, based on the disclosure of Lipinsky et al. and Meador et al., there is no motivation to modify either system to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796